Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a CIP of application 16/188,412 filed on 11/13/2018 which is a CONTINUATION of application 13/815,640 filed on 03/13/2013 (U.S. Patent No. 10,127,698) which claims benefit of provisional application 61/688,231 filed on 05/10/2012.

DETAILED ACTION
	Claims 1-18 presented for examination on 09/21/2018. Applicant filed an amendment on 11/20/2020 canceling all the claims 1-18 and adding new claims 19-41. 
The newly added claims 19-41 in the instant application is similar to claims 19-38 of its parent application 16/188,412 for which a notice of allowance was issued on 01/27/2021. The claims 19-41 in the instant application is also similar to claims 1-10 of U.S. Patent 10,127,698. Therefore, the claims in the instant application are allowable under same rational as the parent applications. This application is in condition for allowance except for the following formal matters: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 19-41 of instant application are rejected on the ground of non-statutory double patenting over claims 1-10 of U.S. Patent 10,127,698, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘875 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
receive, from a client device, client information related to the client and any current client partner, access, from at least one database, actuarial data, 
calculate a life expectancy value and a plurality of base healthcare expense cost values based on the client information, the actuarial data, 
calculate a plurality of cost adjustment factors based on the actual claims information, each of the plurality of cost adjustment factors being configured to predict a future cost for the plurality of base healthcare expense cost values;  
calculate a medical expenses retirement savings value and a plurality of adjusted healthcare cost values based on the life expectancy value, the plurality of base healthcare expense cost values, and the plurality of cost adjustment values, 
display each of the plurality of adjusted healthcare costs values;  
responsive to receiving user input, display a plurality of costs based on each of the plurality of cost adjustment factors associated with the adjusted healthcare cost;  
generate, based on the medical expenses retirement savings value and the plurality of adjusted healthcare cost values, a financial results report, and 
transmit, via the network connection, the financial results report and the medical expenses report comprising the medical expenses retirement savings value, the plurality of base healthcare expense cost values, and the plurality of adjusted healthcare cost values.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and U.S. Patent 10,127,698 consists of some of similar limitation as listed above.
The independent claims 19, 26 and 33 of instant application essentially consists of features listed in claims 1 and 4 of patent ‘698 as listed above. The patent ‘698 claims do not include limitations with steps of “cost adjustment factors is associated with future behavior of the individual; generate one or more behavior modifications associated with the at least one cost adjustment factors, wherein the behavior modifications correlate to a lower predicted future cost; and generate a medical expenses retirement savings value and a plurality of adjusted healthcare cost values based the one or more behavior modifications and at least one of the life expectancy value, the base healthcare expense cost values, the cost adjustment factors” as recited in the instant application.
 
Co-pending Application #16/188,412 (Notice of Allowance has been issued on 01/27/2021)
Claims 19-41 of instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 19-38 of co-pending Application No. 16/188,412. Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented, though a notice of allowance has been issued on 1/27/2021.
The subject matter claimed in claims 19-41 of the instant application is fully disclosed in the claims of  application ‘412 are claiming common subject matter except  “cost adjustment factors is associated with future behavior of the individual; generate one or more behavior modifications associated with the at least one cost adjustment factors, wherein the behavior modifications correlate to a lower predicted future cost; and generate a medical expenses retirement savings value and a plurality of adjusted healthcare cost values based the one or more behavior modifications and at least one of the life expectancy value, the base healthcare expense cost values, the cost adjustment factors.”
The omission of an element as described above for the patent ‘698 and application ‘412 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 19-41 of the instant application are not identical to claims 1-10 of US Patent No. 10,127,698 and claims 19-38 of co-pending application 16/188,412, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/01/2021